Citation Nr: 1226915	
Decision Date: 08/03/12    Archive Date: 08/10/12

DOCKET NO.  07-19 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for cirrhosis of the liver.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to May 1974.
This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  Jurisdiction over the case was thereafter transferred to the RO in San Diego, California.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has changed his mailing address multiple times during this appeal.  

Pursuant the Board's October 2010 Remand, VA examinations were scheduled for the Veteran in February 2011, March 2011 and May 2011.  These examinations were cancelled due to "undeliverable notification".  In June 2011, a representative of the VA Connecticut Healthcare System explained that "undeliverable notification" meant that a letter was sent and five calls were made to the Veteran (or there was simply no valid contact number), and in the end, there was no response.  He further noted that the Veterans Benefits Administration (VBA) should gather more updated contact information and put in another 2507 so that the Veteran could be scheduled for an examination.  

The VA Medical Center letters providing notice of the examinations are not included in the claims file.  Therefore, it unclear what addresses were used to contact the Veteran.  In the Compensation and Pension Examination Inquiry sheet, there is a notation that the address provided by VBA is different from one in the Veterans Health Administration's database.  One address is [redacted], Connecticut and the other is [redacted], Connecticut.

His current address is unclear from the record.  Most recently, the letter sent from the Board in March 2012 to an address on [redacted] was returned by the post office as "Attempted, Not Known."  
Recent records received from the Department of Developmental Service (DDS) in Connecticut show that the DDS was able to contact the Veteran in August 2010.  The Veteran provided two phone numbers at that time as well as a P.O. Box Number and the address on [redacted].  The Board acknowledges that the Veteran, alone, is responsible to keep the RO informed of his current address, and to report any change of address in a timely manner.  If he does not do so, "there is no burden on the part of the VA to turn up heaven and earth to find him."  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  Despite this, the Board finds that one final attempt should be made to contact the Veteran in order to schedule a VA examination.  The AMC/RO should attempt to contact the Veteran using the phone numbers and addresses received by DDS.

On the Veteran's VA Form 9, Appeal to the Board of Veterans' Appeals, he requested a hearing at the RO before a Veterans Law Judge.  In December 2009 and January 2010, the RO sent a notice to the Veteran advising him that a hearing had been scheduled on January 25, 2010.  Both notification letters were returned to the RO noting "Attempted, Not Known."  He failed to report as scheduled.  

If the AMC/RO is able to contact the Veteran, the Veteran should be asked if he still desires a hearing before the Board.  If so, a hearing should be schedule and proper notification should be sent to his current mailing address.  38 U.S.C.A. § 7104 (West 2002).

Finally, the Board advises the Veteran that it is his responsibility to keep VA apprised of his whereabouts.  See Hyson v. Brown, 5 Vet. App. 262, 265   (1993) ("[i]n the normal course of events, it is the burden of the veteran to keep the VA apprised of his whereabouts.").  Thus, should his address change, he must advise the AMC/RO of his new address.  The Veteran is also advised that if he fails to do so, and VA is unable to contact him to advise him of the time and date of his hearing or examination, the Board will proceed with consideration of his appeal. 




Accordingly, the case is REMANDED for the following action: 

1. The AMC/RO should attempt to contact the Veteran in order to provide the Veteran's current mailing address and phone number to the VA Medical Center so that an examination can be scheduled for the Veteran.  The AMC/RO should attempt to contact the Veteran using the phone numbers and addresses received by DDS.

2.  The AMC/RO should contact the Veteran and request that he identify specific names, addresses, and approximate dates of treatment for all health care providers, private and VA, who may possess additional records pertinent to his claims.  When the requested information and any necessary authorizations have been received, the AMC/RO should attempt to obtain copies of all pertinent records which have not already been obtained.  

3.  The RO should then schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's hepatitis C and cirrhosis of the liver.  All indicated studies must be performed, and all findings should be reported in detail.  With respect to the Veteran's hepatitis C, the examiner should provide an opinion as to whether it is at least as likely as not that the hepatitis C originated in service or is otherwise etiologically related to service, including to air jet gun inoculations or illicit drug use.  With respect to cirrhosis of the liver, the examiner should provide an opinion as to whether the disease is etiologically related to service or was manifest within one year of discharge therefrom.  The claims file must be made available to the examiner for review. 

The Veteran is advised that this examination is needed to adjudicate his claim.  Failure without good cause to report for a scheduled VA examination could result in the denial of his claim.  38 C.F.R. § 3.655 (2011).

4.  If the AMC/RO is able to contact the Veteran, the Veteran should be scheduled for a hearing at the RO before a Veterans Law Judge following the usual procedures set forth in 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.704  (2009).  Appropriate notification should also be provided to his representative.

5.  Thereafter, the RO should review the claims files and ensure that the above development actions have been conducted and completed in full.  Then, the RO should undertake any other indicated development and readjudicate the issues on appeal.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


